EXHIBIT 34
                                                                            Page 1
 1

 2                   UNITED STATES DISTRICT COURT
 3                  SOUTHERN DISTRICT OF NEW YORK
 4   - - - - - - - - - - - - - - - - - - - - - - - - - - X
 5   NATIONAL ASSOCIATION FOR THE ADVANCEMENT
 6   OF COLORED PEOPLE, SPRING VALLEY BRANCH, et al.
 7                                        Plaintiff,
 8             v.                                                  17 Civ. 8943
 9   EAST RAMAPO CENTRAL SCHOOL DISTRICT, et al.
10                                        Defendants.
11   - - - - - - - - - - - - - - - - - - - - - - - - - - X
12

13

14                      DEPOSITION OF ARON WIEDER
15                             New York, New York
16                   Wednesday, October 10, 2018
17

18

19

20

21

22

23   Reported by:
24   LEONORA L. WALKER
25   JOB NO.   149147

                        TSG Reporting - Worldwide   877-702-9580
                                                                              Page 6
 1                                A. WIEDER
 2                          A R O N      W I E D E R
 3   The witness herein, having first been duly affirmed by
 4   a Notary Public for the State of New York was
 5   questioned and responded as follows:
 6                    THE COURT REPORTER:                 State your name and
 7           address for the record, please.
 8                    THE WITNESS:           Aron Wieder.        My address?
 9           My home address?
10                    15 Dorsett Road, Spring Valley, New York
11           10977.
12   EXAMINATION BY
13   MR. MANGAS:
14           Q        Good morning, Mr. Wieder.
15           A        Good morning.
16           Q        Have you been deposed before?
17           A        No.
18           Q        Since it's your first time I'll be
19   brief, but I'll give a couple of ground rules that
20   hopefully that will make the day go a little more
21   smoothly.
22                    Number one, is I'm going to try to ask
23   my questions clearly so that you understand them.                   If
24   there's anything about my questions today that you
25   don't understand, will you please let me know and ask

                      TSG Reporting - Worldwide   877-702-9580
                                                                      Page 83
 1                               A. WIEDER
 2                  MR. CRAVENS:           Objection to the form.
 3           A      Correct.                                         12:40
 4           Q      But notwithstanding that, you understand
 5   that the decisions made to control or reduce the public
 6   budget when they have an impact on public schools that          12:40
 7   the impact is primarily felt by black and latino
 8   students, correct?
 9                  MR. CRAVENS:           Objection to form.        12:40
10           A      Can you ask the question again?
11           Q      Sure.       You understand that policies,
12   budget cuts, or budget control of the public schools,           12:40
13   those policies primarily impact students who are black
14   or latino, correct?
15           A      Correct.                                         12:41
16           Q      In paragraph 30 you say, to my knowledge
17   the Orthodox and Hasidic Jewish communities do not use
18   a formal slating process.                                       12:41
19                  What's a formal slating process?
20           A      Formal slating process, what I would
21   mean to say is that for the most part, as least as far          12:41
22   as I know, people are interested and they become
23   candidates for whatever reason there might be, and once
24   they are candidates, people, leaders in the community           12:42
25   will then try to find out a little bit more about all


                          TSG Reporting - Worldwide   877-702-9580
                                                                              Page 84
 1                               A. WIEDER
 2   the candidates and then make a decision who to endorse.
 3           Q         So in the context of East Ramapo school               12:42
 4   board elections, the first step is the community
 5   leaders will interview and speak to potential
 6   candidates in the community, correct?                                   12:42
 7                     MR. CRAVENS:        Objection to the form.
 8           A         You're going to have to explain that to
 9   me because as I said, I can only speak for me.                  I can   12:43
10   only speak for my candidacy, so my candidacy I was
11   approached by one person.          He felt I should run.          I
12   decided to run.    Once I became a candidate, I then went               12:43
13   to others, other leaders in the community and I asked
14   them for their support.
15           Q         The person that you were referring to                 12:43
16   was Rabbi Horowitz?
17           A         Yes.
18           Q         What is the process for speaking to and               12:43
19   endorsing candidates for the school board?
20           A         There is many.         It's all sort of
21   communities.   Many leaders, many rabbis, activists,                    12:43
22   many people.
23           Q         About how many?
24           A         I wouldn't be able to tell you.                       12:43
25           Q         More than ten?


                          TSG Reporting - Worldwide   877-702-9580
                                                                           Page 231
 1                              A. WIEDER
 2

 3                                                                         5:39
 4

 5   ---------------------I N D E X-------------------------
 6                                                                         5:39
 7   WITNESS     EXAMINATION BY        PAGE
 8   A. Wieder                Mr. Mangas                            6
 9                                                                         5:39
10   ----------------------E X H I B I T S------------------
11   PLAINTIFF'S                                                    PAGE
12   Exhibit 1        Subpoena Duces Tecum                          26     5:39
13   Exhibit 2        Subpoena to produce documents 26
14   Exhibit 3        Declaration of Aron Wider                     40
15   Exhibit 4        E-mail                                        112    5:39
16   Exhibit 5        E-mail                                        120
17   Exhibit 6        E-mail                                        130
18   Exhibit 7        E-mail                                        136    5:39
19   Exhibit 8        E-mail                                        139
20   Exhibit 9        E-mail                                        144
21   Exhibit 10       Flyer                                         146    5:39
22   Exhibit 11       Flyer                                         146
23   Exhibit 12       E-mail                                        146
24   Exhibit 13       Flyer                                         146    5:39
25   Exhibit 14       Yiddish Document                              152


                         TSG Reporting - Worldwide   877-702-9580
                                                                         Page 232
 1                            A. WIEDER
 2   Exhibit 15     Article                                       152
 3   Exhibit 16     Yiddish Flyer                                 195    5:39
 4   Exhibit 17     English Version of Flyer               196
 5   ----------------------E X H I B I T S------------------
 6   PLAINTIFF'S                                                  PAGE   5:39
 7   Exhibit 18     Letter                                        199
 8   Exhibit 19     E-mail                                        205
 9   Exhibit 20     E-mail                                        214    5:39
10   Exhibit 21     Newsletter                                    219
11   Exhibit 22     Newsletter                                    222
12   Exhibit 23     Proposed budget                               225    5:39
13

14

15                                                                       5:39
16

17

18                                                                       5:39
19

20

21                                                                       5:39
22

23

24                                                                       5:39
25



                       TSG Reporting - Worldwide   877-702-9580
